Citation Nr: 1034476	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of bilateral hearing loss disability, evaluated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


 ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1958 to August 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Oakland, 
California, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has appealed the denial of an evaluation higher than 
0 percent disabling for his bilateral hearing loss disability.  
The record shows that the Veteran was afforded a VA examination 
for his bilateral hearing loss in January 2008.  Unfortunately, 
the examiner did not make any attempt to describe the functional 
effects caused by the hearing disability.  Pursuant to Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), this renders the 
examination report inadequate.  The Board notes that the earlier 
November 2005 VA examination contains the same deficiency. 

Given that neither examination included a description of the 
functional effects caused by the hearing loss, the Board finds 
that another examination of the Veteran is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
severity of his bilateral hearing loss 
disability.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should fully 
describe the functional effects caused by 
the hearing loss.

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full, the RO must 
issue a supplemental statement of the case, 
and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


